                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   EDGAR GUERRERO APODACA, et al.,                           CASE NO. C20-1064-JCC
10                              Plaintiffs,                    STIPULATED PROTECTIVE
11          v.                                                 ORDER

12   EATON CORPORATION,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion for a protective
16   order (Dkt. No. 29). Having considered the motion and the relevant record, the Court hereby
17   GRANTS the motion and ORDERS as follows:
18   1.     PURPOSES AND LIMITATIONS
19          Discovery in this action is likely to involve production of confidential, proprietary, or
20   private information for which special protection may be warranted. Accordingly, the parties hereby
21   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
22   acknowledge that this agreement is consistent with Local Civil Rule 26(c). It does not confer
23   blanket protection on all disclosures or responses to discovery, the protection it affords from public
24   disclosure and use extends only to the limited information or items that are entitled to confidential
25   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
26   confidential information under seal.


     STIPULATED PROTECTIVE ORDER
     C20-1064-JCC
     PAGE - 1
 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: Eaton Low Voltage Busway Pow-R-Way III Manual, Pow-R-

 4   Way III bus plug 400 AMP switch final assembly, Pow-R-Way III busway layout drawings and

 5   layout and assembly instructions, report dated 12/12/19 regarding 12/10/19 testing (disconnect-

 6   bus plugs), report dated 12/23/19 regarding 12/21/19 testing (bus plugs), report dated 12/23/19

 7   regarding 12/21/19 testing (bus plugs), report dated 1/24/20 regarding 1/23/20 testing (bus plugs),

 8   and report dated 2/5/2020 - bus plugs and bus duct recommission.
 9   3.     SCOPE

10          The protections conferred by this agreement cover not only confidential material (as

11   defined above), but also (1) any information copied or extracted from confidential material; (2) all

12   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

13   conversations, or presentations by parties or their counsel that might reveal confidential material.

14   However, the protections conferred by this agreement do not cover information that is in the public

15   domain or becomes part of the public domain through trial or otherwise.

16   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

17          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

18   or produced by another party or by a non-party in connection with this case only for prosecuting,

19   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

20   categories of persons and under the conditions described in this agreement. Confidential material

21   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

22   that access is limited to the persons authorized under this agreement.

23          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

24   by the Court or permitted in writing by the designating party, a receiving party may disclose any

25   confidential material only to:

26


     STIPULATED PROTECTIVE ORDER
     C20-1064-JCC
     PAGE - 2
 1                  (a)      the receiving party’s counsel of record in this action, as well as employees

 2   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 3                  (b)      the officers, directors, and employees (including in house counsel) of the

 4   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 5   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 6   designated;

 7                  (c)      experts and consultants to whom disclosure is reasonably necessary for this

 8   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9                  (d)      the Court, court personnel, and court reporters and their staff;
10                  (e)      copy or imaging services retained by counsel to assist in the duplication of
11   confidential material, provided that counsel for the party retaining the copy or imaging service
12   instructs the service not to disclose any confidential material to third parties and to immediately
13   return all originals and copies of any confidential material;
14                  (f)      during their depositions, witnesses in the action to whom disclosure is
15   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
16   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of
17   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
18   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

19   under this agreement;

20                  (g)      the author or recipient of a document containing the information or a

21   custodian or other person who otherwise possessed or knew the information.

22          4.3     Filing Confidential Material. Seven days before filing confidential material or

23   discussing or referencing such material in court filings, the filing party shall confer with the

24   designating party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the

25   designating party will remove the confidential designation, whether the document can be redacted,

26   or whether a motion to seal or stipulation and proposed order is warranted. During the meet and


     STIPULATED PROTECTIVE ORDER
     C20-1064-JCC
     PAGE - 3
 1   confer process, the designating party must identify the basis for sealing the specific confidential

 2   information at issue. Following the meet and confer, the designating party may bring a motion to

 3   seal, on or before the deadline for the filing party’s motion and on shortened time if necessary,

 4   which shall state whether or not the filing party objects to sealing the information at issue. Local

 5   Civil Rule 5(g) sets forth the procedures that must be followed and the standards that will be

 6   applied when a party seeks permission from the Court to file material under seal. A party who

 7   seeks to maintain the confidentiality of its information must satisfy the requirements of Local Civil

 8   Rule 5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this
 9   requirement will result in the motion to seal being denied, in accordance with the strong
10   presumption of public access to the Court’s files. The failure of the Court to act on a motion to
11   shorten time relating to a motion to seal or a motion to seal shall not preclude the filing party’s
12   right to discuss or reference confidential materials in court filings at the conclusion of the seven
13   days’ notice, but the actual confidential materials will not be filed until the Court has ruled
14   regarding the motion to seal. A designating party’s decision to permit filing of Confidential
15   Material without a motion to seal, or a refusal by the Court to permit such material to be filed
16   under seal, does not remove the Confidential Material designation or invalidate any other provision
17   of this Agreement.
18   5.     DESIGNATING PROTECTED MATERIAL

19          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

20   or non-party that designates information or items for protection under this agreement must take

21   care to limit any such designation to specific material that qualifies under the appropriate

22   standards. The designating party must designate for protection only those parts of material,

23   documents, items, or oral or written communications that qualify, so that other portions of the

24   material, documents, items, or communications for which protection is not warranted are not swept

25   unjustifiably within the ambit of this agreement.

26


     STIPULATED PROTECTIVE ORDER
     C20-1064-JCC
     PAGE - 4
 1           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 2   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 3   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 4   and burdens on other parties) expose the designating party to sanctions.

 5           If it comes to a designating party’s attention that information or items that it designated for

 6   protection do not qualify for protection, the designating party must promptly notify all other parties

 7   that it is withdrawing the mistaken designation.

 8           5.2     Manner and Timing of Designations. Except as otherwise provided in this
 9   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

10   ordered, disclosure or discovery material that qualifies for protection under this agreement must

11   be clearly so designated before or when the material is disclosed or produced.

12                   (a)     Information in documentary form: (e.g., paper or electronic documents and

13   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

14   the designating party must affix the word “CONFIDENTIAL” to each page that contains

15   confidential material. If only a portion or portions of the material on a page qualifies for protection,

16   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

17   markings in the margins).

18                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties

19   and any participating non-parties must identify on the record, during the deposition or other pretrial

20   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

21   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

22   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

23   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

24   at trial, the issue should be addressed during the pre-trial conference.

25                   (c)     Other tangible items: the producing party must affix in a prominent place

26   on the exterior of the container or containers in which the information or item is stored the word


     STIPULATED PROTECTIVE ORDER
     C20-1064-JCC
     PAGE - 5
 1   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 2   the producing party, to the extent practicable, shall identify the protected portion(s).

 3          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 4   designate qualified information or items does not, standing alone, waive the designating party’s

 5   right to secure protection under this agreement for such material. Upon timely correction of a

 6   designation, the receiving party must make reasonable efforts to ensure that the material is treated

 7   in accordance with the provisions of this agreement.

 8   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

10   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

11   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

12   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

13   challenge a confidentiality designation by electing not to mount a challenge promptly after the

14   original designation is disclosed.

15          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

16   regarding confidential designations without court involvement. Any motion regarding confidential

17   designations or for a protective order must include a certification, in the motion or in a declaration

18   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

19   affected parties in an effort to resolve the dispute without court action. The certification must list

20   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

21   to-face meeting or a telephone conference.

22          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

23   intervention, the designating party may file and serve a motion to retain confidentiality under Local

24   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

25   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

26   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on


     STIPULATED PROTECTIVE ORDER
     C20-1064-JCC
     PAGE - 6
 1   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 2   the material in question as confidential until the Court rules on the challenge.

 3   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 4   LITIGATION

 5           If a party is served with a subpoena or a court order issued in other litigation that compels

 6   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 7   must:

 8                  (a)     promptly notify the designating party in writing and include a copy of the
 9   subpoena or court order;
10                  (b)     promptly notify in writing the party who caused the subpoena or order to
11   issue in the other litigation that some or all of the material covered by the subpoena or order is
12   subject to this agreement. Such notification shall include a copy of this agreement; and
13                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
14   the designating party whose confidential material may be affected.
15   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

16           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

17   material to any person or in any circumstance not authorized under this agreement, the receiving

18   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

19   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

20   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

21   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

22   Bound” that is attached hereto as Exhibit A.

23   9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

24   MATERIAL

25           When a producing party gives notice to receiving parties that certain inadvertently

26   produced material is subject to a claim of privilege or other protection, the obligations of the


     STIPULATED PROTECTIVE ORDER
     C20-1064-JCC
     PAGE - 7
 1   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 2   is not intended to modify whatever procedure may be established in an e-discovery order or

 3   agreement that provides for production without prior privilege review. The parties agree to the

 4   entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth herein.

 5   10.    NON-TERMINATION AND RETURN OF DOCUMENTS

 6          Within 60 days after the termination of this action, including all appeals, each receiving

 7   party must return all confidential material to the producing party, including all copies, extracts and

 8   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
 9          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
10   documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,
11   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
12   product, even if such materials contain confidential material.
13          The confidentiality obligations imposed by this agreement shall remain in effect until a
14   designating party agrees otherwise in writing or a court orders otherwise.
15

16

17          DATED this 24th day of May 2021.




                                                           A
18

19

20
                                                           John C. Coughenour
21                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     STIPULATED PROTECTIVE ORDER
     C20-1064-JCC
     PAGE - 8
 1

 2
                                                EXHIBIT A
 3
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4
             I,   ____________________________________            [print   or   type   full   name],   of
 5
     ____________________________________ [print or type full address], declare under penalty of
 6
     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 7
     issued by the United States District Court for the Western District of Washington on ___________
 8
     [date] in the case of Edgar Guerrero Apodaca, et al. v. Eaton Corporation, No.
 9
     2:20−cv−01064−JCC. I agree to comply with and to be bound by all the terms of this Stipulated
10
     Protective Order and I understand and acknowledge that failure to so comply could expose me to
11
     sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
12
     any manner any information or item that is subject to this Stipulated Protective Order to any person
13
     or entity except in strict compliance with the provisions of this Order.
14
             I further agree to submit to the jurisdiction of the United States District Court for the
15
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
16
     Order, even if such enforcement proceedings occur after termination of this action.
17

18
     Date:
19
     City and State where sworn and signed:
20
     Printed name:
21
     Signature:
22

23

24

25

26


     STIPULATED PROTECTIVE ORDER
     C20-1064-JCC
     PAGE - 9
